Name: Commission Regulation (EC) No 851/96 of 8 May 1996 fixing the minimum import price applicable to certain types of processed cherries during the 1996/97 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural structures and production;  foodstuff
 Date Published: nan

 No L 115/12 EN Official Journal of the European Communities 9 . 5 . 96 COMMISSION REGULATION (EC) No 851/96 of 8 May 1996 fixing the minimum import price applicable to certain types of processed cherries during the 1996/97 marketing year marketing year for processed cherries listed in Annex I (B) to Regulation (EEC) No 426/86; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2314/95 (2), and in particular Article 10a (8) thereof, Whereas, pursuant to Article 10a ( 1 ) of Regulation (EEC) No 426/86, minimum import prices are to be determined having regard in particular to:  the free-at-frontier prices on import into the Commu ­ nity,  the prices obtained on world markets,  the situation on the internal Community market,  the trend of trade with non-member countries; Whereas a minimum import price should be fixed on the basis of the abovementioned criteria for the 1996/97 HAS ADOPTED THIS REGULATION: Article 1 For each of the products listed in the Annex to this Regu ­ lation, the minimum import price applicable during the 1996/97 marketing year shall be as set out in that Annex. Article 2 This Regulation shall enter into force on 10 May 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . 2 OJ No L 233, 30. 9. 1995, p. 69. 9 . 5 . 96 fENl Official Journal of the European Communities No L 115/13 ANNEX (ECU/100 kg net weight) CN code Description Minimumimport price ex 0811 Fruit and nuts , uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matten ex 0811 90  Other:   Containing added sugar or other sweetening matter:    With a sugar content exceeding 13 % by weight: ex 0811 90 19     Other:      Sour cherries (Prunus cerasus): ______ Unstoned 58,20       Other 65,81      Other cherries :       Unstoned 58,20 ______ Other 65,81    Other: ex 0811 90 39     Other:      Sour cherries (Prunus cerasus)       Unstoned 58,20       Other 65,81      Other cherries :       Unstoned 58,20 ______ Other 65,81   Other:    Cherries : 0811 90 75 _ _ _ _ Sour cherries (Prunus cerasus):      Unstoned 58,20      Other 65,81 0811 90 80     Other:      Unstoned 58,20      Other 65,81 ex 0812 Fruit and nuts , provisionally preserved (for example, by sulphur dioxide gas , in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0812 10 00  Cherries : ex 081210 00   Sour cherries (Prunus cerasus) 58,20 ex 081210 00   Other 58,20 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included: 2008 60  Cherries :   Not containing added spirit:   _ Containing added sugar, in immediate packings of a net content exceeding 1 kg: 2008 60 51 _ _ _ _ Sour cherries (Prunus cerasus) 73,42 2008 60 59     Other 73,42    Containing added sugar, in immediate packings of a net content not exceeding 1 kg: 2008 60 61     Sour cherries (Prunus cerasus) 81,02 No L 115/14 | EN I Official Journal of the European Communities 9 . 5. 96 (ECU/100 kg net weight) CN code Description Minimumimport price 2008 60 69     Other 81,02    Not containing added sugar, in immediate packings of a net content:     Of 4,5 kg or more: 2008 60 71      Sour cherries (Prunus cerasus) 64,84 2008 60 79      Other 64,84 _ _ _ _ Of less than 4,5 kg: 2008 60 91      Sour cherries (Prunus cerasus) 70,88 2008 60 99      Other 70,88